Case 5:17-cv-00179-JPB-JPM Document 156 Filed 04/24/20 Page 1 of 1 PageID #: 1799




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY, et al., individually
  and on behalf of a class of all persons
  and entities similarly situated,

                 Plaintiffs,

  v.                                                        Case No. 5:17-CV-00179

  DIRECTV, LLC,

  And

  ACI COMMUNICATIONS, et al.,

                 Defendants.

     ORDER GRANTING PERFECTVISION MANUFACTURING, INC.’S MOTION TO
  EXTEND DEADLINE TO ANSWER OR OTHERWISE RESPOND TO SECOND AMENDED
         COMPLAINT AND TO SERVE INITIAL DISCOVERY DISCLOSURES

         The Court has before it Defendant PerfectVision Manufacturing, Inc.’s Motion to Extend

  Deadline to Answer or Otherwise Respond to Second Amended Complaint and to Serve Initial

  Discovery Disclosures. The Motion requests that PerfectVision be granted until May 27, 2020 to

  answer or otherwise respond to the Second Amended Complaint and until June 6, 2020 to serve

  its Initial Discovery Disclosures. For good cause shown, the Court GRANTS the Motion [Doc.

  155] and ORDERS as follows:

         Defendant PerfectVision Manufacturing, Inc. shall be granted until May 27, 2020 to

  answer or otherwise respond to the Second Amended Complaint, and until June 6, 2020 to serve

  its Initial Discovery Disclosures.

         ENTERED this __24th_ day of April 2020.


                                                     S/ JOHN PRESTON BAILEY
                                                     Honorable John Preston Bailey, Judge
                                                     United States District Court
